            Case 4:18-cv-00914-BSM Document 17 Filed 01/04/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

ARKANSAS TIMES LP                                                             PLAINTIFF

v.                                  NO. 4:18CV00914 BSM

WALDRIP et al                                                             DEFENDANTS

                                          ORDER

       Bettina Brownstein, John Burnettt, Vera Eidelman, Brian Hauss, Nicholas Jacob

Bronni, Michael Cantrell, and Dylan Jacobs, along with their assistants, are hereby

authorized to bring a cell phone, laptop computer, or personal digital assistant into the

Richard Sheppard Arnold United States Courthouse in Little Rock beginning Friday, January

4, 2019, in the above styled case, subject to the following rules:

       1.      The devices mentioned above may not be used to record, photograph, or film

anyone or anything inside the courthouse.

       2.      Cell phones must be turned off and put away when in the courtroom.

       3.      Wireless internet components of electronic devices must be deactivated when

in district courtrooms.

       4.      Before persons with electronic devices are granted entry into the courthouse,

all devices must be examined by the United States Marshals Service or Court Security

Personnel. This examination includes, but is not limited to placing the devise through

electronic screening machines and requiring the person possessing the device to turn the

power to the device off and on.
         Case 4:18-cv-00914-BSM Document 17 Filed 01/04/19 Page 2 of 2



       5.   The United States Marshals Service may further restrict electronic devices from

entering the building should a threat assessment so dictate.

       A violation of paragraph (1), (2), or (3) may result in seizure of the electronic devices,

withdrawal of the privilege to bring an electronic device into the courthouse, or other

sanctions. A violation of the prohibition on recording, photographing, or filming anyone or

anything inside the courthouse may be punished as contempt of court.

       IT IS SO ORDERED this 4th day of January 2019.




                                                   UNITED STATES DISTRICT JUDGE
